818 So.2d 681 (2002)
Robert A. GUNN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-2134.
District Court of Appeal of Florida, Fourth District.
June 12, 2002.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez Orosa, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant the motion for rehearing and substitute this opinion for that previously issued. We reverse and remand with directions to strike that portion of the Administrative Probation Order which imposed payment of $50 plus 5% for the Indian River County Alcohol and Drug Abuse Trust Fund and the $100 fee payable to the FDLE Statewide Criminal Analysis Lab, pursuant to § 938.25. The trial court may impose these fees in the event it finds Appellant has the ability to pay such amounts. See §§ 938.21-938.23 (Florida Statutes).
We affirm the sentence and conviction in all other respects.
FARMER, STEVENSON and MAY, JJ., concur.